DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2020, 4/28/2021 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-22 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a fifth vector representation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear whether the fifth vector representation is generated by the second reading module based on second vector representation and the first reformulated vector representation or by the third reading module based on the second vector representation and the second reformulated vector representation. The claim will be examined as if the fifth vector representation in claim 7 is a sixth vector representation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. (U.S. Patent Application Publication 2019/0087721).
As per claims 1, 20 and 21, Prakash et al. discloses:
A question answering system (Figure 3) comprising: 
a first encoder module configured to receive a question from a computing device via a network, the question including a first plurality of words, and to encode the question into a first vector representation (Figure 3 and Paragraph [0030] – the input question (what is the diagnosis based on these notes?) is encoded into representation U1); 
a second encoder module configured to encode a document D into a second vector representation, the document including a second plurality of words (Figure 3 and paragraph [0024-0025] – the reference documents are encoded are a series of key-value pairs labeled K and V); 
a first reading module configured to generate a third vector representation based on the first and second vector representations (Figure 3 and Paragraph [0028] – Output O1 is based on representation U1 and Matrices A and C derived from the key value pairs K and V); 
a first reformulation module configured to generate a first reformulated vector representation for the question based on the first vector representation (Figure 3 and Paragraph [0032] – representation U2 is based on output O1 and representation U1); 
a second reading module configured to generate a fifth vector representation based on the second vector representation and the first reformulated vector representation  (Figure 3 and Paragraph [0028] – Output O2 is based on representation U2 and Matrices A and C derived from the key value pairs K and V); 
a second reformulation module configured to generate a second reformulated vector representation for the question based on first reformulated vector representation (Figure 3 and Paragraph [0032] – representation U3 is based on output O2 and representation U2); and 
an answer module configured to determine an answer to the question based on the second reformulated vector representation and to transmit the answer to the computing device via the network (Figure 3 and paragraph [0032] – the last representation U is input into transformation W to determine an out label Y (i.e. the answer to the diagnostic question))).
Claim 20 is directed to a system comprised of the means to act as the system of claim 1, so is rejected for similar reasons.
Claim 21 is directed to a method to operate the system of claim 1, so is rejected for similar reasons.

As per claim 2, Prakash et al. discloses all of the limitations of claim 1 above. Prakash et al. further discloses:
each of the first and second encoder modules is configured to execute one of word-level encoding, character-level encoding, and both word-level embedding and character-level encoding (Paragraphs [0026] & [0034] – they both can utilize word level encoding).

As per claim 3, Prakash et al. discloses all of the limitations of claim 1 above. Prakash et al. further discloses:
the first reformulation module is configured to generate the first reformulated vector representation further based on the second vector representation (Figure 3 and Paragraph [0032] – representation U2 is based on output O1 (which is based on K & V) and representation U1).

As per claim 4, Prakash et al. discloses all of the limitations of claim 1 above. Prakash et al. further discloses:
the second reformulation module is configured to generate the second reformulated vector representation further based on the second vector representation (Figure 3 and Paragraph [0032] – representation U3 is based on output O2 (which is based on K & V) and representation U2).

As per claim 7, Prakash et al. discloses all of the limitations of claim 1 above. Prakash et al. further discloses:
a third reading module configured to generate a fifth vector representation based on the second vector representation and the second reformulated vector representation (Figure 3 and Paragraph [0028] – Output O3 is based on representation U3 and Matrices A and C derived from the key value pairs K and V); 
a third reformulation module configured to generate a third reformulated vector representation for the question based on second reformulated vector representation (Figure 3 and Paragraph [0032] – representation Uk is based on output O3 (which is based on K & V) and representation U3).; and 
wherein the answer module is configured to determine the answer to the question based on the third reformulated vector representation (Figure 3 and paragraph [0032] – the last representation U is input into transformation W to determine an out label Y (i.e. the answer to the diagnostic question))).

As per claim 8, Prakash et al. discloses all of the limitations of claim 7 above. Prakash et al. further discloses:
the first reading module is configured to determine (a) first and (b) second sets of probabilities that represent (a) a probability of each word of the document being a beginning of an answer span and (b) a probability of each word of the document being an end of the answer span, respectively, the answer span being a span of words of the document that correctly answers the question (Paragraph [0034] – the system determines the probability that each key (answer) is the correct answer).

As per claim 16, Prakash et al. discloses all of the limitations of claim 7 above. Prakash et al. further discloses:
the computing device, wherein the computing device is configured to at least one of: display the answer on a display; and output the answer via at least one speaker (Paragraphs [0045] & [0048]).

As per claim 17, Prakash et al. discloses all of the limitations of claim 7 above. Prakash et al. further discloses:
the computing device, wherein the computing device is configured to receive the question via a microphone (Figure 1 and Paragraphs [0022] & [0046-0047] – the system may use speech recognition via a microphone to receive the question).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Patent Application Publication 2019/0087721) in view of Ma et al. (U.S. Patent Application Publication 2018/015).
As per claim 5, Prakash et al discloses all of the limitations of claim 1 above. Prakash et al. fails to disclose, but Ma et al. in the same field of endeavor teaches:
the answer module is configured to generate the answer further based on the second vector representation (Figure 2 and Paragraphs [0033-0034])
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al.  with the supporting facts of Ma et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Patent Application Publication 2019/0087721) in view of Tan et al. (U.S. Patent Application Publication 2020/0251100).
As per claim 6, Prakash et al discloses all of the limitations of claim 1 above. Prakash et al. fails to disclose, but Tan et al. in the same field of endeavor teaches:
a max pooling module configured to adjust a dimension of the first vector representation to a predetermined dimension (Figure 1, items 118 & 120 and Paragraphs [0034-0035]).
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al. with the max pooling of Tan et al. because it is a case of simple substitution of one known element for another to obtain predictable results, since Prakash et al. already does dimensional reduction, just not using a max pooling module.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Patent Application Publication 2019/0087721) in view of Al Hasan et al. (U.S. Patent Application Publication 2020/0175015).
As per claim 12, Prakash et al discloses all of the limitations of claim 1 above. Prakash et al. fails to disclose, but Al Hasan et al. in the same field of endeavor teaches:
the first reformulation module includes a bidirectional gated recurrent unit (BiGRU) and the second reformulation module includes a BiGRU (Paragraph [0038] and Equations 13 & 15 – the input is run through BIGRUs twice in succession).
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al. with the BiGRU modules of Al Hasan et al. because it is a case of simple substitution of one known element for another to obtain predictable results. 

As per claim 13, Prakash et al discloses all of the limitations of claim 1 above. Prakash et al. fails to disclose, but Al Hasan et al. in the same field of endeavor teaches:
the second encoder module is configured to generate the second vector representation based on a concatenation of word level encoding and character level encoding (Paragraph [0054]).
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al. with the combined word and character embeddings of Al Hasan et al. because it is a case of combining prior art elements according to known methods to yield predictable results. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Patent Application Publication 2019/0087721) in view of Shekhar et al. (U.S. Patent Application Publication 2021/0224332).
As per claim 14, Prakash et al discloses all of the limitations of claim 1 above. Prakash et al. fails to disclose, but Shekar et al. in the same field of endeavor teaches:
the answer module is further configured to determine a first probability of the answer being yes, a second probability of the answer being no, and a third probability of the answer being a span of the words of the second plurality of words of the document (Paragraphs [0027] & [0040-0041]).
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al. with the answer probability vector of Shekhar et al et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 15, the combination of Prakash et al, and Shekhar et al. discloses all of the limitations of claim 14 above. Shekar et al. in the combination further discloses:
set the answer to yes when the first probability is greater than the second and third probabilities; set the answer to no when the second probability is greater than the first and third probabilities; and set the answer to the span of words when the third probability is greater than the first and second probabilities (Paragraphs [0027] & [0040-0041]).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Patent Application Publication 2019/0087721) in view of Argwal et al. (U.S. Patent Application Publication 2021/0169442).
As per claim 18, Prakash et al discloses all of the limitations of claim 1 above. Prakash et al. fails to disclose, but Argwal et al. in the same field of endeavor teaches:
the answer module includes bidirectional gated recurrent units and fully connected layers (Figure 5 and Paragraph [0148]).
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al. with the BiGRU and fully connected layers of Argwal et al et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination discloses the claimed invention except for the exact number of BiGRUs and fully connected layers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize four BiGRU layers and four fully connected layers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. Patent Application Publication 2019/0087721) in view of Tran et al. (U.S. Patent Application Publication 20210081503) in further view of Ma et al. (U.S. Patent Application Publication 2018/015).
As per claim 22, Prakash et al. discloses:
A system for answering a question using a document (Figure 3), comprising: 
(A) a plurality of components of sequential hops, wherein a first component hop is coupled in sequence with a second component hop (Figure 3), and wherein: 
(a) the first component hop comprises a first reading module coupled to a first reformulation module, (i) the first reading module configured to receive the question and the document and to output to the first reformulation module a first question-aware representation of the document (Figure 3 and Paragraph [0028] – Output O1 is based on representation U1 and Matrices A and C derived from the key value pairs K and V); and (ii) the first reformation module configured to extract elements from the first question-aware representation of the document and to compute a first updated representation of the question (Figure 3 and Paragraph [0032] – representation U2 is based on output O1 and representation U1); and 
(b) the second component hop comprises a second reading module coupled to a second reformulation module, (i) the second reading module configured to receive the first updated representation of the question and the document and to output to the second reformulation module a second question-aware representation of the document (Figure 3 and Paragraph [0028] – Output O2 is based on representation U2 and Matrices A and C derived from the key value pairs K and V); and (ii) the second reformulation module configured to extract elements from the second question-aware representation of the document and to compute a second updated representation of the question (Figure 3 and Paragraph [0032] – representation U3 is based on output O2 and representation U2); 
and 
(C) an answering module configured to: receive updated representations of the document output; and based on the updated representations of the document, determine an answer to the question (Figure 3 and paragraph [0032] – the last representation U is input into transformation W to determine an out label Y (i.e. the answer to the diagnostic question))).
Prakash et al. fails to disclose:
(B) a plurality of parallel heads, each of the plurality of parallel heads including an independent instance of (A) the plurality of components of sequential hops;
receive updated representations output by the plurality of parallel heads, respectively; and based on the updated representations of the document, determine facts in the document that support the answer to the question
However, Tran et al. in the same field of endeavor teaches:
(B) a plurality of parallel heads, each of the plurality of parallel heads including an independent instance of (A) the plurality of components of sequential hops;
receive updated representations output by the plurality of parallel heads, respectively (Figure 7 and Paragraph [0090]);
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al. with the parallel instances of Tran et al. because it is a case of combining prior art elements according to known methods to yield predictable results.
The combination fails to disclose but Ma et al. in the same field of endeavor teaches:
based on the updated representations of the document, determine facts in the document that support the answer to the question (Figure 2 and Paragraphs [0033-0034])
It would be obvious for a person having ordinary skill in the art to modify the system of Prakash et al.  and Tran et al. with the supporting facts of Ma et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Allowable Subject Matter
Claims 9-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677